Case 8:19-cv-00968-ODW-AFM

TRUE WIRELESS, LLC

3124 Brother Blvd, Suite 104
Bartlett, TN 38133

(901) 604-8213
tfrazier@goaxia.com

TO:

Unimax Communications, LLC
18201 McDurmott Street W.

Suite E

Irvine, CA 92614

P.O DATE -REQUISITIONER. :
4/6/2018
aTy Ui BeSeRIPTION
20,000 | Phones ' Android Version:

1. Please send two copies of your invoice.

Document 1-1 Filed 05/21/19

SHIP TO:

True Wireless, LLC
1202 N Harrison, Suite B
Shawnee, OK 74801
(405) 609-9842

SHIPPED VIA

Oreo O/S

2. — Enter this order in accordance with the prices, terms, delivery

method, and specifications listed above.

specified.
4. Send all correspondence to:
Teresa Frazier

3124 Brother Blvd, Suite 104
Bartlett, TN 38133

(901) 604-8213
tirazier@goaxia.com

2. Please notify us immediately if you are unable to ship as

Authorized by Teresa Frazier

Page 10f1 Page ID#:8

 

F.0.B. POINT

P.O. NUMBER:

UMC0406

[The P.O. number must appear
on all related correspondence,
Shipping papers, and invoices]

‘TERMS
60 Days

UNIT PRICE TOTAL

46.95 $939,000.00.

 

SUBTOTAL

SALESTAX —s—s—SsSsSS«§9C0
‘SHIPPING AND HANDLING $0.00,
—— a
‘TOTAL _ L $939,000.00

4/6/2018
